Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filing of 5-10-2022. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogger et al. (“Cogger” 6032184) in view of Hengsterman (20190132448 A1),  Kannan et al. (“Kannan-1” 20130129076 A1) and Langevin et al. (“Langevin” 7301909 B2). 
Claim 1: Cogger discloses a computing system comprising: storage containing data structures storing a plurality of records of technical problems requested to be addressed on behalf of one or more contacts; and an interaction management application configured to, when executed by a processor of the computing system, perform operations comprising (Column 12, Lines 13-65 and Column 13, Lines 4-55; customer profile and trouble ticket information obtained): 
generating an interaction entry representing an interaction related to a technical problem, wherein the interaction comprises a communication with a contact of the one or more contacts (Column 12, Lines 13-65 trouble ticket setup (storage) and Column 13, Lines 4-55); 
receiving an identifier associated with a record of a particular technical problem (Column 13, Lines 15-20; trouble code associated with ticket and problem);

Cogger may not explicitly disclose persistent storage capability including receiving an identifier associated with a record stored in the data structures of the persistent storage, wherein the identifier is provided by the contact during the interaction; retrieving the record from the data structures of the persistent storage using the identifier; 
Hengsterman is provided because it discloses a persistent storage that facilitates retrieval of information based on access identifiers (Paragraphs 35-37).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide a storage format with identifiers for retrieval of records in Cogger. One would have been motivated to provide the functionality because it allows for improved access control which enhances the security and overall system operability. 
Regarding, generating a mapping between the identifier and the interaction entry to indicate the particular technical problem addressed during the interaction; and storing the generated mapping in the interaction entry (Cogger: Column 7, Lines 35-55; mapping).
Also see Kannan-1 which is provided because it discloses an entry relating to a particular problem addressed through an interaction and further a storing mapping of the entry (Paragraphs 23 and 31-33). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide an explicit interaction entry interface and mapping in Cogger. One would have been motivated to provide the functionality because it allows for improved services which lead to a better user experience. 
Regarding previously-reported technical problems Cogger may not explicitly disclose this capability, Langevin is therefore provided. Langevin discloses a trouble ticket generation system and further looks at providing an updated trouble ticket with previous inputs if an incident already exist (Figure 13e and Column 6, Lines 47-65 and Column 14, Lines 45-60). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide previous entry information into the interface of Cogger. One would have been motivated to provide the functionality because providing a history of tickets and inputs removes redundancy of messages and allows for a comprehensive and efficient presentation of issues which leads to better correction of services and improved user experience. 
Claim 2: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 1, wherein the operations comprise: based on retrieving the record of the particular previously-reported technical problem from the data structures of the persistent storage, displaying a verification card comprising a plurality of data identifying a contact associated with the record of the particular previously-reported technical problem; receiving confirmation that at least one data element from the plurality of data has been verified during the interaction; and based on receiving the confirmation, displaying visual representations of the record of the particular previously-reported technical problem (Kannan-1: Figure 4, Paragraph 45; contact element related to trouble shooting; Cogger: Column 3, Lines 48-62; authentication used to populate issue and Langevin: Figure 13e and Column 6, Lines 47-65 and Column 14, Lines 45-60; previously report incident). 
Claim 3: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 2, wherein the operations comprise: based on receiving the confirmation, populating one or more input fields of the interaction entry with corresponding information from the record of the particular previously-reported technical problem (Kannan-1: Paragraphs 32 and 39; pre-populate; Cogger: Column 3, Lines 48-63; populated ticket; and Langevin: Figure 13e and Column 6, Lines 47-65 and Column 14, Lines 45-60; previously reported incident). 
Claim 4: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 1, wherein the identifier associated with the record of the particular previously-reported technical problem (Langevin: Figure 13e and Column 6, Lines 47-65 and Column 14, Lines 45-60; previously reported incident) is received by way of a search box provided by a user interface of the interaction management application (Cogger: Column 13, Lines 3-14; search), wherein, in response to receiving an input by way of the search box, the interaction management application is configured to search a plurality of fields of one or more data structures according to respective search parameters, wherein the plurality of fields correspond to a plurality of input fields contained in the interaction entry, and wherein the search parameters comprise one or more of (i) an exact match between the input and a value in one or more of the plurality of fields (Cogger: Column 13, Lines 3-20; match provides input in fields) or (ii) a partial match between the input and the value in one or more of the plurality of fields. The search box provides a search that finds an exact match for products and services into the fields.  
Claim 5: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 4, wherein the plurality of fields comprise two or more of (i) name, (ii) email, (iii) phone number, (iv) professional affiliation, (v) address, or (vi) identifier associated with one of the plurality of records of previously-reported technical problems (Kannan-1: Paragraph 32; history of customer would reasonably include name also populates fields for customer problem type; Cogger: Column 13, Lines 3-49; contact data fields and Langevin: Figure 13e and Column 6, Lines 47-65 and Column 14, Lines 45-60; previously reported incident).
Claim 6 is similar in scope to claims 1-3 and is therefore rejected under the same rationale.    
(Cogger: Column 12, Lines 13-65 and Column 13, Lines 4-55; identify contacts/profile and problem after authentication)
(Cogger: Column 15, Lines 15-39; interaction started)
(Hengsterman: Paragraphs 35-37; discloses a persistent storage that facilitates retrieval of information based on access identifiers) 
(Kannan-1: Paragraphs 23 and 31-33; discloses an interaction entry relating to a particular problem addressed during an interaction and further stores a mapping the entry)
(Langevin: Figure 13e and Column 6, Lines 47-65, Column 7, Lines 20-37 and Column 14, Lines 45-60; populated previously reported incident and contact information).
Claim 7: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 6, comprising additional data structures contained in the persistent storage storing a plurality of records of previously-reported technical problems requested to be addressed on behalf of one or more of the contacts, wherein the operations comprise: receiving, from the contact, an identifier associated with a record of a previously-reported technical problem stored in the additional data structures; retrieving the record of the previously-reported technical problem from the additional data structures using the identifier; and generating a mapping between the identifier and the interaction entry to indicate the previously-reported technical problem addressed during the interaction. (Cogger: Column 12, Lines 13-65 trouble ticket setup (storage) and Column 13, Lines 4-55, Kannan-1: Paragraphs 23 and 31-33 and Langevin: Figure 13e and Column 6, Lines 47-65 and Column 14, Lines 45-60; previously reported incident). 
Claim 8: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 7, wherein the identifier associated with the record of the previously-reported technical problem is received before starting the interaction related to the technical problem (Kannan-1: Paragraph 32; pre-populate with past history, Cogger: Column 14, Lines 3-12; ticket provided pre-populated data before dialog and Langevin: Figure 13e and Column 6, Lines 47-65 and Column 14, Lines 45-60; previously reported incident). 
Claim 9: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 7, wherein the plurality of data identifying the particular contact comprises at least the identifier associated with the record of the previously-reported technical problem, and wherein retrieving the previously-reported record of the particular contact based on the at least one data element comprises: retrieving additional data identifying the particular contact from the record of the previously-reported technical problem in the additional data structures; and retrieving the previously-stored record of the particular contact based on the additional data (Cogger: Column 12, Lines 13-65 trouble ticket setup (storage) Column 13, Lines 4-67; contact data retrieved through data and Langevin: Figure 13e and Column 6, Lines 47-65, Column 7, Lines 20-37 and Column 14, Lines 45-60; populated previously reported incident and contact information). 
Claim 11: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 6, wherein receiving the plurality of data identifying the particular contact comprises: receiving the plurality of data by way of an interactive voice response system, wherein the communication with the particular contact comprises a voice communication (Kannan-1: Paragraph 15; voice). 
Claim 12: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 6, wherein receiving the plurality of data identifying the particular contact comprises: receiving the plurality of data by way of a chat system, wherein the communication with the particular contact comprises a chat communication (Kannan-1: Paragraph 15; chat).  
Claim 13: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 6, wherein receiving the plurality of data identifying the particular contact comprises: receiving the plurality of data from a computing device configured to store the plurality of data in association with log-in credentials of the particular contact, wherein the computing device is configured to provide the plurality of data in response to the particular contact requesting to start the interaction by way of the computing device after providing the log-in credentials to the computing device (Cogger: Column 3, Lines 32-42 and Column 11, Lines 50-65; log on). 
Claim 14: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 6, wherein receiving the plurality of data identifying the particular contact comprises: receiving the plurality of data from the particular contact by way of a web-based form (Kannan-1: Paragraph 15; chat can be web-based format).
Claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogger et al. (“Cogger” 6032184), Hengsterman (20190132448 A1), Kannan et al. (“Kannan-1” 20130129076 A1) and Langevin et al. (“Langevin” 7301909 B1) in further view of Kannan et al. (“Kannan-2” 20100138282 A1).
Claim 10: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 7, comprising: at a first time, storing (i) the interaction entry and (ii) the mapping between the identifier and the interaction entry for later retrieval and analysis; at a second time later than the first time, analyzing (i) stored interaction entries and (ii) stored mappings between identifiers and corresponding interaction entries to identify one or more patterns in the previously-reported technical problems (Langevin: Figure 13e and Column 6, Lines 47-65, Column 7, Lines 20-37 and Column 14, Lines 45-60; populated previously reported incident and contact information) requested to be addressed on behalf of the one or more of the contacts; generating a profile of the previously-reported technical problems based on the one or more patterns, wherein the profile indicates frequencies with which different types of the previously-reported technical problems are requested to be addressed on behalf of the one or more of the contacts; and storing the profile to be used in modifying a managed network in which at least a portion of the previously-reported technical problems occur (Kannan-1: Paragraph 21 and 32; history of agent and customer mapping, type of problem). 
Additionally Kannan-2 is provided because it discloses a more detailed mapping of interactions which is used to provide analysis for a managed system for the lifecycle of customer interaction (Kannan-2: abstract, Paragraphs 34, 37, 88-92). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide the managed system lifecycle analysis in the system of Cogger. One would have been motivated to provide the functionality because it contributes to improved services that allow for a better user experience. 
Claim 20 is similar in scope to claim 10 and therefore rejected under the same rationale. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogger et al. (“Cogger” 6032184), Hengsterman (20190132448 A1), Kannan et al. (“Kannan-1” 20130129076 A1) and Langevin et al. (“Langevin” 7301909 B1) in further view of Chang et al. (“Chang” 20180337918 A1).
Claim 15: Cogger, Hengsterman, Kannan-1 and Langevin disclose a computing system of claim 6, but may not explicitly disclose wherein providing the indication on the interaction entry that the identity of the particular contact has been authenticated comprises: displaying visual indicia indicating a status of an authentication of the identity of the particular contact, wherein the visual indicia has a first appearance when the identity of the particular contact has been verified and a second different appearance when the identity of the particular contact has not been verified (Cogger: Column 15, Lines 3-20; invalid information provided with indicators such as arrows). 
Chang is provided because it discloses a contact verification with indicator (Paragraphs 380). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a known device ready for improvement and provide verification indicators for contacts found in Cogger. One would have been motivated to provide the functionality because it enhances the feedback capability currently found in Cogger which addresses invalid information thereby improving the system interaction experience. 


Response to Arguments
Applicant's amendments and arguments have been considered and Langevin is provided to disclose population of trouble tickets including user data and issue history.
Applicant argues that the office action is incomplete regarding claims 6 and 16. Examiner respectfully disagrees. Claim 6 has similar functionality as claims 1-3, therefore the mappings and motivations similarly apply, additionally areas of prior art are cited regarding limitations found in claim 6. Claim 16 is rejected under the same reasoning as claim 6.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20120072229 A1 “COMMUNICATION, PROCESSING, AND DISPLAY OF SERVICE DESK CRITICAL ISSUE DATA” ZALDIVAR ET AL. [0029, 0032]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        5-31-2022